UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2352


WALTER LEE WHITAKER,

                Plaintiff - Appellant,

          v.

NASH-ROCKY MOUNT BOARD OF EDUCATION, d/b/a Nash-Rocky Mount
Public Schools; ROBBIN BODDIE-HAGGINS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-cv-00623-BO)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Lee Whitaker, Appellant Pro Se.  Dan M. Hartzog, Jr.,
Donna Rhea Rascoe, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Walter Lee Whitaker appeals the district court’s order

granting     summary    judgment       to       defendants   on    his   claim    of

retaliation.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Whitaker v. Nash-Rocky Mount Bd. of Educ., No.

5:12-cv-00623-BO (E.D.N.C. Oct. 10, 2013).                       We dispense with

oral   argument    because      the    facts       and   legal    contentions    are

adequately    presented    in    the    materials        before   this   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                            2